El Juez Presidente Señor Travieso
emitió la opinión del tribunal.
En una solicitud radicada ante la Corte de Distrito de Caguas, Olimpio Otero Figueroa alegó ser dueño y poseedor *467en pleno dominio de nna finca de cinco cnerdas, la cnal ad-quirió por compra a Antonio Agostini, quien a su vez la find o por compra a El Pueblo de Puerto Pico, en subasta pública para el cobro de contribuciones. Alegó el promovente, que los anteriores dueños de la finca fueron, por más de 20 años, los esposos Elias Pérez Fernández y Francisca Collazo, quie-nes fallecieron desde hacía más de cinco años; que todos los dueños de la finca han residido siempre en Puerto Pico; y que la finca ha sido poseída entre unos y otros dueños por más de 20 años, pública y pacíficamente, sin interrupción al-gunq, de buena fe y con justo título.
Admitida la información, se citó por medio de edictos a los anteriores dueños, o sea a Antonio Agostini y “a los he-rederos legales sucesores o causahabientes desconocidos de Elias Pérez Fernández y Francisca Collazo”. En septiem-bre 17 de 1943 la Corte de Distrito dictó su resolución decla-rando justificado el dominio de la finca y ordenando su ins-cripción en el Registro de la Propiedad de Guayama. Ne-góse el Registrador a practicar la inscripción, consignando sus razones en la siguiente nota:
“Denegada la inscripción de la resolución de dominio que precede, porque la posesión de la finca objetó de dicha información, figura inscrita en el Registro a nombre de Elias Pérez Fernández, y no se decreta en dicha resolución la cancelación de la inscripción contradictoria existente a favor de dicho señor, etc.”
Alega el recurrente que el Registrador erró al negarse a practicar la inscripción y al no cancelar de oficio la alegada inscripción contradictoria a nombre de los anteriores due-ños, por cuanto del mismo expediente de dominio aparece que los anteriores dueños, Elias Pérez Fernández y su es-posa, fallecieron, y que sus herederos o causahabientes des-conocidos fueron citados por edictos.
Es cierto'que este Tribunal ha resuelto que dentro de la tramitación de un expediente de dominio puede obtenerse la cancelación de un asiento contradictorio. Pero, para *468que pueda ordenarse la cancelación, es necesario que se cite a la persona que tiene inscrita la posesión a su nombre, o a sus herederos o causahabientes, requiricndoles expresa-mente para que comparezcan ante la corte a consentir la cancelación, bajo apercibimiento de que si no comparecen a oponerse dentro del término legal, se decretará por la corte la cancelación de los asientos posesorios y se ordenará la inscripción del dominio a nombre del promovente. Canino v. Registrador, 31 D.P.R. 434 y Alarcón v. Registrador, 35 D.P.R. 41. Véanse: López v. Registrador, 34 D.P.R. 31 y Figueroa v. Registrador, 34 D.P.R. 349.
En el auto presentado al registro no se hace constar la existencia del asiento contradictorio, ni tampoco que los he-rederos o causahabientes de los anteriores dueños fueran no-tificados de la cancelación. Cf. Cerdá v. Ossorio, ante pág. 336. Tampocb se ordena al Begistrador que practique la cancelación. Y sin esa orden el registrador carece de au-toridad para practicarla.

La nota recurrida será confirmada.